               Case 1:21-cr-00380-WFK
                      Case: 2:19-cr-00028,Document 1-251,Filed
                                           Document:           07/21/21
                                                          Filed:         PagePage
                                                                 02-12-2020,  1 of 71PageID
                                                                                     of 7   #: 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                       Southern District
                                                     __________          of West
                                                                  District       Virginia
                                                                            of __________
                                                                          )
              UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                         v.                                               )
                        &/$<721 &$72                                      )
                                                                          )         Case Number: FU
                                                                          )         USM Number: 
                                                                          )
                                                                          )          /RUHQD /LWWHQ
                                                                          )         Defendant’s Attorney
THE DEFENDANT:
✔ pleaded guilty to count(s)
G                                    RQH
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 86&   J                  )HORQ LQ 3RVVHVVLRQ RI D )LUHDUP                                                        2QH

DQG  D 



       The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           
                                                                         Date of Imposition of Judgment




                                                                                                           
                                                                         Date
                Case 1:21-cr-00380-WFK
                       Case: 2:19-cr-00028,Document 1-251,Filed
                                            Document:           07/21/21
                                                           Filed:         PagePage
                                                                  02-12-2020,  2 of 72PageID
                                                                                      of 7   #: 5
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page             of   
 DEFENDANT: &/$<721 &$72
 CASE NUMBER: FU

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
   PRQWKV




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
           WKDW WKH GHIHQGDQW EH KRXVHG DV FORVH WR %URRNO\Q 1< DV SRVVLEOH
           WKDW WKH GHIHQGDQW UHFHLYH D IXOO PHGLFDO HYDOXDWLRQ DQG WKDW KH EH KRXVHG LQ D IDFLOLW\ WKDW FDQ DGGUHVV DOO KLV PHGLFDO
           QHHGV


      ✔ The defendant is remanded to the custody of the United States Marshal.
      G

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                   G a.m.      G p.m.         on                                              .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                            .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                Case 1:21-cr-00380-WFK
                       Case: 2:19-cr-00028,Document 1-251,Filed
                                            Document:           07/21/21
                                                           Filed:         PagePage
                                                                  02-12-2020,  3 of 73PageID
                                                                                      of 7   #: 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                      Judgment—Page          of       
DEFENDANT: &/$<721 &$72
CASE NUMBER: FU
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
  \HDUV




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    G You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
              Case 1:21-cr-00380-WFK
                     Case: 2:19-cr-00028,Document 1-251,Filed
                                          Document:           07/21/21
                                                         Filed:         PagePage
                                                                02-12-2020,  4 of 74PageID
                                                                                    of 7   #: 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page                 of         
DEFENDANT: &/$<721 &$72
CASE NUMBER: FU

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
              Case 1:21-cr-00380-WFK
                     Case: 2:19-cr-00028,Document 1-251,Filed
                                          Document:           07/21/21
                                                         Filed:         PagePage
                                                                02-12-2020,  5 of 75PageID
                                                                                    of 7   #: 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                              Judgment—Page         of       
DEFENDANT: &/$<721 &$72
CASE NUMBER: FU

                                         SPECIAL CONDITIONS OF SUPERVISION
 7KH GHIHQGDQW ZLOO SDUWLFLSDWH LQ D SURJUDP RI WHVWLQJ FRXQVHOLQJ DQG WUHDWPHQW IRU GUXJ DQG DOFRKRO DEXVH DV GLUHFWHG E\
 WKH SUREDWLRQ RIILFHU

 7KH FRXUW UHFRPPHQGV WKDW WKH GHIHQGDQW SDUWLFLSDWH LQ DQ LQSDWLHQW GUXJ WUHDWPHQW SURJUDP

 7KH GHIHQGDQW LV QRW D UHVLGHQW RI WKLV GLVWULFW WKHUHIRUH WKH SHULRG RI VXSHUYLVHG UHOHDVH LV WR EH DGPLQLVWHUHG E\ WKH
 GLVWULFW ZKHUH WKH GHIHQGDQW LV D OHJDO UHVLGHQW DQGRU WKH GLVWULFW ZKHUH D VXLWDEOH UHOHDVH SODQ LV GHYHORSHG

 7KH GHIHQGDQW VKDOO FRPSO\ ZLWK WKH 6WDQGDUG &RQGLWLRQV RI 6XSHUYLVLRQ DGRSWHG E\ WKH 6RXWKHUQ 'LVWULFW RI :HVW 9LUJLQLD
 LQ /RFDO 5XOH RI &ULPLQDO 3URFHGXUH  DV IROORZV

  ,I WKH RIIHQGHU LV XQHPSOR\HG WKH SUREDWLRQ RIILFHU PD\ GLUHFW WKH RIIHQGHU WR UHJLVWHU DQG UHPDLQ DFWLYH ZLWK :RUNIRUFH
 :HVW 9LUJLQLD

  2IIHQGHUV VKDOO VXEPLW WR UDQGRP XULQDO\VLV RU DQ\ GUXJ VFUHHQLQJ PHWKRG ZKHQHYHU WKH VDPH LV GHHPHG DSSURSULDWH
 E\ WKH SUREDWLRQ RIILFHU DQG VKDOO SDUWLFLSDWH LQ D VXEVWDQFH DEXVH SURJUDP DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU 2IIHQGHUV
 VKDOO QRW XVH DQ\ PHWKRG RU GHYLFH WR HYDGH D GUXJ VFUHHQ

  $V GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH GHIHQGDQW ZLOO PDNH FRSD\PHQWV IRU GUXJ WHVWLQJ DQG GUXJ WUHDWPHQW VHUYLFHV DW
 UDWHV GHWHUPLQHG E\ WKH SUREDWLRQ RIILFHU LQ DFFRUGDQFH ZLWK D FRXUWDSSURYHG VFKHGXOH EDVHG RQ DELOLW\ WR SD\ DQG
 DYDLODELOLW\ RI WKLUGSDUW\ SD\PHQWV

  $ WHUP RI FRPPXQLW\ VHUYLFH LV LPSRVHG RQ HYHU\ RIIHQGHU RQ VXSHUYLVHG UHOHDVH RU SUREDWLRQ )LIW\ KRXUV RI FRPPXQLW\
 VHUYLFH LV LPSRVHG RQ HYHU\ RIIHQGHU IRU HDFK \HDU WKH RIIHQGHU LV RQ VXSHUYLVHG UHOHDVH RU SUREDWLRQ 7KH REOLJDWLRQ IRU
 FRPPXQLW\ VHUYLFH LV ZDLYHG LI WKH RIIHQGHU UHPDLQV IXOO\ HPSOR\HG RU DFWLYHO\ VHHNV VXFK HPSOR\PHQW WKURXJKRXW WKH
 \HDU

  7KH GHIHQGDQW VKDOO QRW SRVVHVV D ILUHDUP DPPXQLWLRQ GHVWUXFWLYH GHYLFH RU DQ\ RWKHU GDQJHURXV ZHDSRQ
               Case 1:21-cr-00380-WFK
                      Case: 2:19-cr-00028,Document 1-251,Filed
                                           Document:           07/21/21
                                                          Filed:         PagePage
                                                                 02-12-2020,  6 of 76PageID
                                                                                     of 7   #: 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page           of         
 DEFENDANT: &/$<721 &$72
 CASE NUMBER: FU
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment            5HVWLWXWLRQ        )LQH                 $9$$$VVHVVPHQW             -97$$VVHVVPHQW
 TOTALS           $                   $                      $                      $                           $


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***              Restitution Ordered         Priority or Percentage




 TOTALS                               $                                     $                   


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine    G restitution.
       G the interest requirement for the           G fine      G restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
              Case 1:21-cr-00380-WFK   Document
                     Case: 2:19-cr-00028,       1-251,Filed
                                          Document:          07/21/21
                                                         Filed:        Page Page
                                                                02-12-2020, 7 of 77PageID
                                                                                    of 7 #: 10
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5A — Criminal Monetary Penalties
                                                                           Judgment—Page      of   
DEFENDANT: &/$<721 &$72
CASE NUMBER: FU

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 7KH  VSHFLDO DVVHVVPHQW LV GXH LPPHGLDWHO\
